DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission associated with this application has been entered.

Claim Interpretation
For the purposes of examination under prior art, sodium percarbonate particles are understood to be hydrophilic bleaching agent particles, as required by instant claim 1. This is at least because sodium ions can engage in ion-dipole intermolecular bonding with water molecules, in which the positive charge of the sodium ion engages in electrostatic interactions with the negative dipole of the oxygen from water molecules.
Claim 1 recites a discontinuous phase and a continuous phase. As best understood by the examiner, in biphasic compositions, the discontinuous phase generally accounts for less than half of the composition, and the continuous phase accounts for more than half of the composition. For the purposes of examination under prior art, the examiner will assume that a composition comprising over 50% of hydrophobic ingredients has a hydrophobic continuous phase unless the prior art specifically teaches otherwise.
Instant claim 1 recites “particles.” The term “particle” is defined in the instant specification on page 5 lines 18-23. The particles recited by claim 1 part (a) are understood to be limited in the manner recited by the definition on page 5 of the instant specification. Specifically, the definition in the specification indicates that particles are solid or semisolid. As such, a water-in-oil emulsion wherein the discrete water phase is in the form of liquid droplets is not understood to meet the claim limitations. This is because liquid droplets, being liquid, are not solid or semisolid.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “measured using the procedures described herein.” Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table (or other portion of the disclosure) is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. See MPEP 2173.05(s). In this case, it does not appear to be the case that there is no practical way to define the procedures by which the light is measured in words; as such, incorporation by reference of material from the disclosure does not appear to be permitted here. Additionally, it is unclear what the “procedures described herein” actually are; therefore, it is unclear as to how this limitation further limits the claim scope.
For the purposes of examination under prior art, the examiner will examine claim 16 as if the text “measured using the procedures described herein” has been deleted from the claims. Additionally, the examiner suggests that applicant delete this phrase in order to overcome this rejection.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery (US 2005/0008584 A1).
Montgomery is drawn to a therapeutic solid or semi-solid dental composition, as of Montgomery, title and abstract. Montgomery teaches the following, as of page 6, relevant table reproduced below.

    PNG
    media_image1.png
    435
    751
    media_image1.png
    Greyscale

As to claim 1, part (a), the sodium percarbonate powder in examples 16 and 17 is understood to read on the required bleaching agent particles.
As to claim 1, part (b), the petrolatum is understood to read on this limitation. Petrolatum is understood to be the continuous phase because it is present in over 50% by weight of the composition in Examples 16 and 17.
As to claim 7, as best understood by the examiner, sodium percarbonate is insoluble in petrolatum; this determination is made in view of the fact that sodium percarbonate is listed as a powder, not as a solute. Also, petrolatum is understood to be insoluble in water.
As to claims 8-9, Montgomery teaches petrolatum in the above-reproduced table. This petrolatum is semi-solid, as Montgomery, abstract. As such, the skilled artisan would have expected that the petrolatum of Montgomery would have had the required cone penetration consistency value even though this value was not actually specified by Montgomery. Something which is old (e.g. the composition of Montgomery) does not become patentable upon the discovery of a new property (e.g. the cone penetration consistency value), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claims 11-12, the composition of Montgomery is intended for tooth whitening, as of Montgomery, e.g. page 6, right column, heading of Example 1. As such, the skilled artisan would have expected that the composition of Montgomery would have had the required bleaching efficacy.
As to claim 13, Montgomery teaches whitening teeth, as of Montgomery, e.g. page 6, right column, heading of Example 1. Montgomery teaches applying the composition to a carrier such as a pen followed by application to teeth, as of Montgomery, abstract. 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1).
Montgomery is drawn to a therapeutic solid or semi-solid dental composition, as of Montgomery, title and abstract. Montgomery teaches the following, as of page 6, relevant table reproduced below.

    PNG
    media_image1.png
    435
    751
    media_image1.png
    Greyscale

As to claim 1, part (a), the sodium percarbonate powder in examples 16 and 17 is understood to read on the required bleaching agent particles.
As to claim 1, part (b), the petrolatum is understood to read on this limitation. Petrolatum is understood to be the continuous phase because it is present in over 50% by weight of the composition in Examples 16 and 17.
As to claim 1, purely en arguendo and for the purposes of this rejection only, Montgomery is understood to teach all of the required ingredients, but not in the same embodiment. As such, while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 2, sodium percarbonate is understood to have a solubility of 15 parts per 100 parts of water. This is understood to render obvious the requirement of a solubility of “about” 20 parts by weight per “about” 100 parts of water.
As to claim 6, the instant specification discloses the following on page 17, relevant paragraph reproduced below.

    PNG
    media_image2.png
    455
    799
    media_image2.png
    Greyscale

Sodium percarbonate has a solubility of 15 parts per 100 parts of water. This is understood to be “about” 20 parts per “about” 100 parts of water. As such, in view of the above disclosure, there would have been a reasonable expectation that the composition of Montgomery would have swelled in the required manner upon combination with water.
As to claim 7, as best understood by the examiner, sodium percarbonate is insoluble in petrolatum; this determination is made in view of the fact that sodium percarbonate is listed as a powder, not as a solute. Also, petrolatum is understood to be insoluble in water.
As to claims 8-9, Montgomery teaches petrolatum in the above-reproduced table. This petrolatum is semi-solid, as Montgomery, abstract. As such, the skilled artisan would have expected that the petrolatum of Montgomery would have had the required cone penetration consistency value even though this value was not actually specified by Montgomery. Something which is old (e.g. the composition of Montgomery) does not become patentable upon the discovery of a new property (e.g. the cone penetration consistency value), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claim 10, Montgomery teaches the following on paragraph 0019, reproduced below.

    PNG
    media_image3.png
    485
    510
    media_image3.png
    Greyscale

The examiner understands the above-reproduced teaching to indicate that although the drop melting point of the composition of Montgomery may not anticipate the claimed invention, the skilled artisan would have been motivated to have modified the composition of Montgomery to have achieved a drop melting point in the claimed range.
As to claims 11-12, the composition of Montgomery is intended for tooth whitening, as of Montgomery, e.g. page 6, right column, heading of Example 1. As such, the skilled artisan would have expected that the composition of Montgomery would have had the required bleaching efficacy.
As to claim 13, Montgomery teaches whitening teeth, as of Montgomery, e.g. page 6, right column, heading of Example 1. Montgomery teaches applying the composition to a carrier such as a pen followed by application to teeth, as of Montgomery, abstract.
As to claim 14, while Montgomery does not provide teachings regarding electromagnetic radiation, the skilled artisan would have been motivated to have conducted the method of Montgomery in a room with a light on, such as a fluorescent or incandescent electric light, or in a room with a window to allow for the entry of sunlight. The skilled artisan would have understood the light from the fluorescent or incandescent light or from the sunlight to have been in the visible range, which is from about 400-850 nm. This range overlaps with the claimed range. The skilled artisan would have expected that the user’s mouth would have been open, and therefore, visible photons would have contacted the tooth surface.
As to claim 17, Montgomery teaches a kit in paragraphs 0012 and 0060. Montgomery teaches a delivery device in paragraph 0060.
As to claim 18, Montgomery teaches an applicator in paragraph 0049.
As to claims 19-20, Montgomery teaches stannous fluoride as of paragraph 0032. This is understood to read on the required oral care agent of claim 19 and the required ingredient of claim 20.
This rejection does not apply to claim 3 or claims dependent from claim 3. See the instant specification as of page 81, Table 2. This is because sodium percarbonate has a solubility of 15 parts per 100 parts of water. This solubility is not sufficiently high to read on or render obvious the solubility requirement of claim 3. The examiner notes that elsewhere in the reference, Montgomery does teach more soluble peroxides, such as carbamide peroxide (i.e. urea peroxide). See Montgomery, page 7, Table 2, Examples 23-25. However, in these examples, carbamide peroxide is combined with a hydrophilic continuous phase of polyethylene glycol, which is a hydrophilic continuous phase rather than a hydrophobic continuous phase. As such, Montgomery does not provide motivation for the skilled artisan to have combined a bleaching agent with a water solubility as high as what is required in claim 3 with a hydrophobic continuous phase such as petrolatum.



Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Montgomery et al. (US Patent 6,162,055).
Montgomery is drawn to a composition comprising a bleaching peroxide in petrolatum. See the anticipation and obviousness rejections over Montgomery by itself. Montgomery also teaches kits and methods for applying to teeth in paragraphs 0012 and 0060.
For the purposes of this rejection, the examiner understands that Montgomery does not teach the required electromagnetic radiation source.
Montgomery et al. (US Patent 6,162,055) (hereafter referred to as Nathoo after the second inventor) is drawn to a light activated tooth whitening composition, as of Nathoo, title and abstract, wherein said tooth whitening composition is activated due to “actinic light”, as of the abstract of Nathoo. The teaching of Nathoo indicate that tooth whitening improves due to activation by light, as of Nathoo, column 20, claim 1 of Nathoo.
Nathoo does not teach petrolatum.
It would have been prima facie obvious for one of ordinary skill in the art to have used light to have activated the composition of Montgomery. Montgomery teaches tooth whitening compositions, and is drawn to whitening of teeth. Nathoo teaches the use of light to improve and accelerate tooth whitening. As such, the skilled artisan would have been motivated to have combined the light application of Nathoo with the composition of Montgomery in order to have predictably accelerated tooth whitening with a reasonable expectation of success.
As to claim 14, Nathoo teaches administering electromagnetic radiation with a wavelength of between about 380 nm and about 700 nm, as of claim 2 of Nathoo.
As to claim 15, Nathoo teaches a device for application of electromagnetic radiation, as of Nathoo, figure below abstract. As this has application in tooth whitening, the skilled artisan would have been motivated to have included the light emitting device of Nathoo in the kit of Montgomery as all of these elements would have been predictably useful for tooth whitening with a reasonable expectation of success.
As to claim 16, Nathoo teaches a wavelength range of about 380 nm to about 500 nm; this overlaps with the claimed range. Nathoo also teaches a power density of 175 mw/cm2 or 225 mw/cm2 as of the table in columns 19-20. As such, the skilled artisan would have been motivated to have used a device that could have emitted light in the range of about 380 nm to about 500 nm at a power density of between 175 mw/cm2 or 225 mw/cm2 as this form of light is useful for tooth whitening.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. This dispersion comprises a hydrophilic discontinuous phase comprising bleaching agent particles and a hydrophobic continuous phase comprising petrolatum. Instant claim 2 recites that at least about 20 parts by weight of the bleaching agent particles are soluble in about 100 parts by weight of water, and instant claim 5 recites urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide.
Conflicting claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles with a specific water solubility; these may be urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide as of conflicting claim 4. Said composition also comprises a hydrophobic phase, which is at least 60% of the composition.
The instant and conflicting claims differ because the conflicting claims recite a specific amount of hydrophobic phase and a specific solubility of the bleaching agent, which is not recited by instant claim 1. Nevertheless, the subject matter of the conflicting claims appears to effectively anticipate that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,224,760. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. This dispersion comprises a hydrophilic discontinuous phase comprising bleaching agent particles and a hydrophobic continuous phase comprising petrolatum. Instant claim 2 recites that at least about 20 parts by weight of the bleaching agent particles are soluble in about 100 parts by weight of water, and instant claim 5 recites urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide.
Conflicting claim 1 is drawn to a semisolid oral dispersion. Said composition comprises solid hydrophilic bleaching agent particles with a specific water solubility; these may be urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide as of conflicting claim 3. Said composition also comprises petrolatum, which is at least 60% of the composition, wherein petrolatum is understood to be a hydrophobic phase, as of conflicting claim 1.
The instant and conflicting claims differ because the conflicting claims recite a specific amount of hydrophobic phase and a specific solubility of the bleaching agent, which is not recited by instant claim 1. Nevertheless, the subject matter of the conflicting claims appears to effectively anticipate that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,413,127. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. This dispersion comprises a hydrophilic discontinuous phase comprising bleaching agent particles and a hydrophobic continuous phase comprising petrolatum. Instant claim 5 recites urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Instant claims 8-9 recite specific cone penetration consistency values.
Conflicting claim 1 is drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises petrolatum with a specific cone penetration index, which is at least 50% of the composition. 
The instant and conflicting claims differ because the conflicting claims recite a specific amount of hydrophobic phase, which is not recited by instant claim 1. Nevertheless, the subject matter of the conflicting claims appears to effectively anticipate that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-15, 17-20, 22-26, 52-78 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. This dispersion comprises a hydrophilic discontinuous phase comprising bleaching agent particles and a hydrophobic continuous phase comprising petrolatum.
Copending claim 1 recites a semisolid oral care dispersion comprising hydrophilic anticaries particles and at least about 60% of semisolid petrolatum. Copending claim 15 recites an additional hydrophilic bleaching agent particles made from urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide.
The instant and copending claims differ because the copending claims include anticaries particles, which are not recited by the instant claims. Nevertheless, the subject matter of copending claim 15 appears to be within the scope of that of instant claim 1, as this composition comprises all of the ingredients required by claim 1 along with an anticaries agent (which is not required by claim 1). This effectively anticipates instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting. The examiner notes that the “comprising” language, which is used by both the copending and instant claims, does not exclude additional unrecited elements (e.g. anticaries particles).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims, while having been allowed, have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 14-15, 17-20, 22, 26-38, 40, and 42-45 of copending Application No. 16/842,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. This dispersion comprises a hydrophilic discontinuous phase comprising bleaching agent particles and a hydrophobic continuous phase comprising petrolatum.
Copending claim 1 recites a semisolid oral care dispersion comprising hydrophilic anticaries particles and at least about 60% of semisolid petrolatum. Copending claim 15 recites hydrophilic bleaching agent particles made from urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide.
The instant and copending claims differ because the copending claims include anticaries particles, which are not recited by the instant claims. Nevertheless, the subject matter of copending claim 15 appears to be within the scope of that of instant claim 1, as this composition comprises all of the ingredients required by claim 1 along with an anticaries agent (which is not required by claim 1). This effectively anticipates instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting. The examiner notes that the “comprising” language, which is used by both the copending and instant claims, does not exclude additional unrecited elements (e.g. anticaries particles).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-21 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. This dispersion comprises a hydrophilic discontinuous phase comprising bleaching agent particles and a hydrophobic continuous phase comprising petrolatum. Instant claim 3 recites a solubility of at least about 50 parts per 100 parts of water, and copending claims 8-9 recite specific cone penetration consistency values.
Copending claim 1 is drawn to a multi-phase oral care composition. Said composition comprises hydrophilic bleaching agent particles with a specific water-solubility. Said composition comprises at least about 50% of composition being a hydrophobic phase, with a particular range of cone penetration value.
The instant and copending claims differ because copending claims require only a specific amount of hydrophobic phase, whereas the instant claims do not recite a specific amount of hydrophobic phase. Nevertheless, the subject matter of the copending claims appears to be within the scope of that of the instant claims. This effectively anticipates the instant claims, thereby resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. This dispersion comprises a hydrophilic discontinuous phase comprising bleaching agent particles and a hydrophobic continuous phase comprising petrolatum. Copending claim 5 recites particles of urea peroxide or polyvinylpyrrolidone-hydrogen peroxide complex.
The copending claims are drawn to an oral care composition comprising solid hydrophilic particles of urea peroxide or polyvinylpyrrolidone-hydrogen peroxide complex in at least about 60% of petrolatum.
The instant and copending claims differ because the copending claims recite a specific amount of hydrophobic phase comprising petrolatum, whereas this is not recited by the instant claims. Nevertheless, the subject matter of the copending claims appears to be within the scope of that of the instant claims. This effectively anticipates the instant claims, thereby resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art – No Rejection
The examiner cites the following prior art documents which are relevant for examination as they are drawn to subject matter that is similar to the claimed subject matter, but over which no rejection has been written.
Feng Reference: As relevant prior art, the examiner cites Feng et al. (US 2005/0036958 A1). Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches the following composition, as of Feng, page 4, Example 1, reproduced below.

    PNG
    media_image4.png
    226
    408
    media_image4.png
    Greyscale

However, as best understood by the examiner, the composition of Feng differs from the currently claimed invention because Feng does not teach the required particle. The examiner has provided the following explanation to explain in detail as to why this is the case.
The examiner notes that the instant application defines the term “particle” in the following manner, as of the instant specification on page 5:

    PNG
    media_image5.png
    149
    636
    media_image5.png
    Greyscale

The examiner notes that in the above definition, the term “particle” refers to a discrete solid or semi-solid material. It does not refer to a discrete liquid material; as such, a discrete droplet of liquid material would not read on the required particle.
As best understood by the examiner, the combination of hydrogen peroxide and polyvinylpyrrolidone in Feng does not appear to be in the form of particles because the skilled artisan would have expected that this combination would have formed a liquid, not a solid or semi-solid. This is at least because, as best understood by the examiner, the water in the above-reproduced composition would have solubilized the hydrogen peroxide, formed a liquid, and precluded the formation of particles. 
Exemplified compositions of Feng having significant hydrophobic phase made of petrolatum appear to include water, see Feng, page 4, Example 1, reproduced above. Water is a hydrophilic solvent which would have been expected to have solubilized the hydrogen peroxide and polyvinyl pyrrolidone, resulting in the lack of particle formation of the hydrogen peroxide and polyvinyl pyrrolidone. This determination is made in view of Feng, paragraph 0027, reproduced below.

[0027] Polyvinyl pyrrolidone (PVP) were also optionally included for several reasons. First, PVP can enhance the adhesive force of the formulation because of its special side groups along the main chain. Second, PVP is water dissolvable and forms the second phase in the petroleum matrix, which can control the release of peroxide from the matrix. Third, PVP can be optionally added as a viscosity adjusting agent. Based on these considerations, the PVP can be around 5 to 30 percent by weight, preferably about 10 percent by weight.

Feng also teaches compositions comprising urea peroxide and petrolatum. Feng teaches an example of this as of Feng, page 4, left column, Table reproduced below.

    PNG
    media_image6.png
    161
    465
    media_image6.png
    Greyscale

However, the compositions of Feng comprising urea peroxide appear to have glycerin in an amount of 10% or greater. The skilled artisan would have understood that glycerin is a water-miscible hydrophilic solvent. Said glycerin would have been expected to have solubilized urea peroxide and to have precluded particle formation, in the same manner as water solubilizes the combination of hydrogen peroxide and polyvinyl pyrrolidone and precludes particle formation.
As such, as best understood by the examiner, the composition of Feng does not comprise hydrophilic active agent particles, and there would have been no motivation for the skilled artisan to have made such particles from the composition of Feng. As such, no rejection over Feng has been written.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612